MIDDLETON, J.
The verdict of the jury was for One Thousand Dollars and the main contention here is that this amount was excessive. It is a large verdict for the loss of one tooth, but the evidence established that it was the support of a bridge, and at the advanced age of Mrs. Urban, which was approximately sixty years, it was undoubtedly an important and valuable asset to her.
The evidence further tends to establish that prior to its extraction she suffered considerable pain. We are not persuaded, therefore, from the evidence that the amount fixed by the jury was the result of passion or prejudice.
The remaining contentions of the company in this proceeding are without any merit, and none of them require any special note. The record shows that the trial was a bitter contest between opposing counsel, and it is apparent that there was some feeling between counsel in the trial. The attorney for the company made many objections in the trial of the case, and particularly objected to a special instruction given at the request of Mrs. Urban before argument. This instruction was identical with the instruction approved by the Supreme Court in the case of Portage Markets Company v George, 111 Oh St 775.
The zeal of counsel for the company not only induced him to object to the most trifling matters, but went to the extent of an interruption of the trial court when giving its general charge to the jury, and an objection to what the court was then saying and also to what counsel anticipated the court was afiout to say to the jury.
There is nothing in the record which requires further notice, and the judgment is affirmed.
MAUCK,- PJ, and FARR, J, concur.